                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EARL HALEY,                                 :   CIVIL ACTION NO. 1:17-CV-1775
                                            :
                     Plaintiff              :   (Chief Judge Conner)
                                            :
                v.                          :
                                            :
BELL-MARK TECHNOLOGIES                      :
CORPORATION,                                :
                                            :
                     Defendant              :

                                  MEMORANDUM

      Before the court is the joint motion (Doc. 23) of plaintiff Earl Haley (“Haley”)

and defendant Bell-Mark Technologies Corporation (“Bell-Mark”) for judicial

approval of the parties’ settlement agreement. The parties seek to resolve Haley’s

claims against Bell-Mark under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq., the Pennsylvania Minimum Wage Act (“PMWA”), 43 PA. STAT. AND

CONS. STAT. ANN. § 333.101 et seq., and the Pennsylvania Wage Payment and

Collection Act (“PWPCA”), 43 PA. STAT. AND CONS. STAT. ANN. § 260.1 et. seq. For

the reasons that follow, the court will grant in part and deny in part the parties’

joint motion.

I.    Factual Background & Procedural History

      Bell-Mark, a printer manufacturer, employed Haley as a field services

technician from approximately June 2005 until July 17, 2015. (Doc. 1 ¶¶ 10-12).

Throughout his term of employment, Haley’s primary job duties included the

installation and repair of Bell-Mark products. (Id. ¶ 11). According to the

complaint, Haley received bi-weekly, flat rate pay, which equaled approximately
$2,036.00 per pay period. (Id. ¶ 17). Haley avers that, throughout the relevant

period, he routinely worked in excess of 40 hours a week and that he made several

complaints to his supervisors about Bell-Mark’s failure to provide overtime

compensation. (Id. ¶¶ 13-14, 19-20). On July 17, 2015, two days after Haley

purportedly lodged one such complaint, Bell-Mark terminated his employment.

(See id. ¶¶ 21-23, 25; Doc. 8 ¶ 23).

       Haley commenced this action by filing a three-count complaint on October 2,

2017, asserting violations of the FLSA, the PMWA, and the PWPCA. Bell-Mark

filed an answer on December 4, 2017, denying each of Haley’s claims. After

conducting informal discovery and participating in a court-ordered mediation

session, the parties continued negotiations and arrived at a confidential settlement

and release agreement (“proposed settlement”). Haley and Bell-Mark filed the

instant joint motion on January 14, 2019, seeking judicial approval of their proposed

settlement.

II.    Legal Standard

       Congress enacted the FLSA for the purpose of “protect[ing] all covered

workers from substandard wages and oppressive working hours.” Barrentine

v. Ark.-Best Freight Sys., 450 U.S. 728, 739 (1981); see also 29 U.S.C. § 202(a). The

statute was designed to ensure that each employee covered by the Act would

receive “[a] fair day’s pay for a fair day’s work and would be protected from the

evil of overwork as well as underpay.” Barrentine, 450 U.S. at 739 (alteration in

original) (internal citations and quotations omitted). To safeguard employee rights

made mandatory by statute, a majority of courts have held that bona fide FLSA


                                           2
disputes may be settled or compromised only through payments made under the

supervision of the Secretary of the Department of Labor or by judicial approval of a

proposed settlement in an FLSA lawsuit. 1

      The Third Circuit has not addressed whether FLSA actions claiming unpaid

wages may be settled privately prior to obtaining judicial approval. Absent such

guidance, district courts within the Third Circuit have routinely adopted the

majority position and have required judicial approval as a precondition to amicable

resolution of claims. 2 Courts typically employ the considerations set forth by the

Eleventh Circuit in Lynn’s Food Stores, 679 F.2d 1350, when evaluating proposed

FLSA settlement agreements. See, e.g., Kraus, 155 F. Supp. 3d 516; McGee, 2014

WL 2514582; Brown, 2013 WL 5408575; Deitz, 2013 WL 2338496; Altenbach, 2013

WL 74251; Cuttic, 868 F. Supp. 2d 464; Brumley, 2012 WL 1019337; Morales, 2012

WL 870752.


      1
        See, e.g., Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dep’t of Labor, 679
F.2d 1350, 1354-55 (11th Cir. 1982); Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199, 206 (2d Cir. 2015); Copeland v. ABB, Inc., 521 F.3d 1010, 1014 (8th Cir.
2008); Taylor v. Progress Energy, Inc., 493 F.3d 454, 460, 462 (4th Cir. 2007),
superseded by regulation on other grounds as recognized by Whiting v. The Johns
Hopkins Hosp., 416 F. App’x 312, 316 (4th Cir. 2011); Walton v. United Consumers
Club, Inc., 786 F.2d 303, 305-07 (7th Cir. 1986); but see Martin v. Spring Break ’83
Prods., L.L.C., 688 F.3d 247, 256 (5th Cir. 2012).
      2
        See, e.g., Kraus v. PA Fit II, LLC, 155 F. Supp. 3d 516 (E.D. Pa. 2016);
McGee v. Ann’s Choice, No. 12-2664, 2014 WL 2514582 (E.D. Pa. June 4, 2014);
Brown v. TrueBlue, Inc., No. 1:10-CV-514, 2013 WL 5408575 (M.D. Pa. Sept. 25,
2013); Deitz v. Budget Renovations & Roofing, Inc., No. 4:12-CV-718, 2013 WL
2338496 (M.D. Pa. May 29, 2013); Altenbach v. Lube Ctr., No. 1:08-CV-2178, 2013
WL 74251 (M.D. Pa. Jan. 4, 2013); Cuttic v. Crozer-Chester Med. Ctr., 868 F. Supp.
2d 464 (E.D. Pa. 2012); Brumley v. Camin Cargo Control, Inc., No. 08-1798, 2012
WL 1019337 (D.N.J. Mar. 26, 2016); Morales v. PepsiCo, Inc., No. 11-6275, 2012
WL 870752 (D.N.J. Mar. 14, 2012).

                                          3
       Under Lynn’s Food Stores, a proposed compromise may satisfy judicial

review if it is a “fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Lynn’s Food Stores, 679 F.2d at 1355 (emphasis added). When a

reviewing court is satisfied that the agreement in fact resolves a bona fide dispute, it

proceeds in two phases: first, the court assesses whether the parties’ agreement is

fair and reasonable to the plaintiff employee; and second, it determines whether the

settlement furthers or “impermissibly frustrates” implementation of the FLSA in

the workplace. Kraus, 155 F. Supp 3d at 523; see McGee, 2014 WL 2514582, at *2;

Brown, 2013 WL 5408575, at *1; Altenbach, 2013 WL 74251, at *1.

III.   Discussion

       The court will consider seriatim the terms of the proposed settlement, the

nature of the parties’ dispute, and the fairness and reasonableness of the comprise

as to Haley and as measured against the intent of the FLSA. See Lynn’s Food

Stores, 679 F.2d at 1355.

       A.    Terms of Proposed Settlement

       Under the terms of the proposed settlement, Bell-Mark agrees to pay

$25,000.00 to resolve Haley’s claims. (See Doc. 23, Ex. A ¶ 2). Haley will receive

$14,422.47 of the total settlement amount, and his counsel will receive $10,577.53 in

attorney’s fees and costs. (See id. ¶¶ 2(a)-(c); Doc. 23 at 5). In exchange for payment

thereunder, the proposed settlement contains the following release, confidentiality,

and non-disparagement clauses:

             7. RELEASE. Employee hereby irrevocably and
             unconditionally releases and forever discharges the
             Released Parties and all persons acting by, through,


                                           4
under, or in concert with any of them from all claims
asserted in the Lawsuit, as well as any and all claims,
liabilities, actions, demands, obligations, agreements, or
proceedings of any kind, individually or as part of a group
action, whether known or unknown, arising out of or
relating to Employee’s employment or the termination of
her [sic] employment, including, but not limited to, all
matters in law, in equity, in contract, or in tort, or
pursuant to statute, including damages, attorney’s fees,
costs and expenses, to the fullest extent permitted by
governing law, including without limitation, claims
arising under the Fair Labor Standards Act, the
Pennsylvania Wage Payment and Collection Law, the
Pennsylvania Minimum Wage Act, the Pennsylvania
Whistleblower Law, the public policy exception to the
employment at will doctrine, the Age Discrimination in
Employment Act, the Civil Rights Act of 1866, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Employee Retirement Income Security Act, the
Americans with Disabilities Act, the National Labor
Relations Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, or
any other federal, state, or local law, statute, or ordinance
to the fullest extent permitted by governing law.

...

9.    NONDISCLOSURE.

     a. Employee agrees that he has kept the terms of
the negotiation of this Agreement completely confidential,
with the exception of consulting with attorneys, tax
advisors and immediate family members who have been
informed of the need to keep it strictly confidential.

     b. Employee further agrees that he will not
hereinafter disclose the terms of this Agreement (in
particular, the Consideration provided in Paragraph 2), or
the fact of its existence or execution, to anyone, except
that Employee may disclose the terms to her [sic]
attorneys, accountants, or immediate family members.
Such individuals shall be informed of the duty to keep the
terms confidential pursuant to this paragraph.
Otherwise, if asked about this matter, Employee may only
respond that: “It has been resolved, and I cannot discuss


                              5
              it,” or words to that effect. Should Employee receive a
              subpoena or order of a court reasonably believed to be a
              court of proper jurisdiction seeking the disclosure of the
              terms of this Agreement, Employee shall give the
              Company notice of any such order or subpoena by
              forwarding the same within three business days to Dale
              Miller.

                    c. Employee acknowledges that this nondisclosure
              provision is a material part of the inducement for the
              Company to enter into this Agreement. Employee further
              agrees that the time and expense involved in proving in
              any forum the actual damage or loss suffered by breach of
              this nondisclosure provision makes such a case
              appropriate for liquidated damages. Accordingly, instead
              of requiring any proof of actual damages or losses,
              Employee agrees to pay the Company the sum of Five
              Thousand Dollars and No Cents ($5,000.00) for each
              breach of this Nondisclosure provision (but not as a
              penalty) upon a finding by a Court of such a breach.
              Neither the breach of this nondisclosure provision nor the
              payment of liquidated damages shall affect the continuing
              validity or enforceability of this Agreement. Employee
              agrees to indemnify the Company for any attorneys’ fees
              and costs incurred if it is the prevailing party in any
              action enforcing this provision.

              10. NON-DISPARAGEMENT. Employee agrees to
              make no public or private statements that are disparaging
              of the Company, except that he may furnish factually
              accurate information requested by any federal, state, or
              local governmental entity or pursuant to subpoena.
              Employee shall direct any requests for verification of
              employment only to Dale Miller, who will provide dates of
              employment, position held and salary if authorized. No
              other information will be provided.

(Doc. 23, Ex. A ¶¶ 7, 9-10).

       B.     Bona Fide Dispute

       The court first addresses the threshold question of whether the proposed

settlement resolves a bona fide dispute between the parties. Haley alleges that Bell-



                                           6
Mark willfully, intentionally, and maliciously violated state and federal law. (See

Doc. 1 ¶¶ 32, 37, 43). Haley avers that Bell-Mark knew he frequently worked

more than 40 hours a week and yet failed to compensate him at a rate of one and

one-half times his regular pay as required by the FLSA. (See id. ¶¶ 13-15, 29-32;

Doc. 23 at 4). Haley further asserts that Bell-Mark violated the FLSA by

terminating Haley’s employment in close temporal proximity to his complaints

about nonpayment of overtime wages. (See Doc. 1 ¶¶ 21-25, 33-36; Doc. 23 at 4-5).

       Bell-Mark denies these allegations and raises 15 affirmative and additional

defenses in its answer. (Doc. 10 at 10-11). Specifically, Bell-Mark rejects that Haley

worked over 40 hours in any given week during the relevant period, contends that

Haley—a salaried employee—was exempt from receiving overtime pay, and asserts

that Bell-Mark terminated Haley solely because of job performance issues. (Id.

¶¶ 13, 15-17, 24-25, 34-35). The parties proceeded to conduct informal discovery and

mediation, ultimately reaching the proposed settlement presently under review.

(Doc. 23 at 3).

       A bona fide dispute exists when parties genuinely disagree about the merits

of an FLSA claim—when there is factual rather than legal doubt about whether the

plaintiff would succeed at trial. See Lynn’s Food Stores, 679 F.2d at 1354; Kraus,

155 F. Supp. 3d at 530; Deitz, 2013 WL 2338496, at *3. Therefore, an agreement

settling FLSA claims must not amount to a “mere waiver of [an employee’s]

statutory rights,” but rather must “reflect a reasonable compromise” of genuinely

disputed factual issues. Lynn’s Food Stores, 679 F.2d at 1354.




                                          7
      In the case sub judice, the factual record clearly depicts the existence of

a bona fide dispute. The parties genuinely disagree as to whether Haley in fact

worked over 40 hours in any given week during the relevant period. (Doc. 1

¶¶ 13-14; Doc. 10 ¶¶ 13-14). A genuine dispute also exists regarding the reasons for

Haley’s termination. Haley contends that his termination was in retaliation for

seeking overtime pay. (Doc. 1 ¶¶ 33-36; Doc. 23 at 4-5). Bell-Mark responds that

Haley did not complain to company supervisors about nonpayment of overtime

wages and proffers that Bell-Mark had legitimate, performance-related reasons for

terminating Haley. (See Doc. 10 ¶¶ 14, 19-20, 22-23, 33-36; Doc. 23 at 5). The court

therefore concludes that the proposed settlement resolves a bona fide dispute

between the parties.

      C.        Fair and Reasonable Settlement

      The court must next determine whether the parties’ proposed settlement

represents a fair and reasonable compromise of Haley’s claims against Bell-Mark.

In undertaking this analysis, district courts within the Third Circuit have

considered the factors set forth in Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975),

which established evaluative criteria for measuring the fairness of proposed class

action settlements. See, e.g., McGee, 2014 WL 2514582, at *2; Brown, 2013 WL

5408575, at *2; Deitz, 2013 WL 2338496, at *5-8; Altenbach, 2013 WL 74251, at *2;

Brumley, 2012 WL 1019337, at *4-5. Girsh directs courts to examine the following

nine factors:

                (1) the complexity, expense[,] and likely duration of the
                litigation; (2) the reaction of the class to the settlement;
                (3) the stage of the proceedings and the amount of


                                               8
              discovery completed; (4) the risks of establishing liability;
              (5) the risks of establishing damages; (6) the risks of
              maintaining the class action through the trial; (7) the
              ability of the defendants to withstand a greater
              judgement; (8) the range of reasonableness of the
              settlement fund in light of the best possible recovery;
              [and] (9) the range of reasonableness of the settlement
              fund to a possible recovery in light of all the attendant
              risks of litigation.

Girsh, 521 F.2d at 156-57 (citation omitted). Some of the Girsh factors are of “little

help, if not irrelevant in the single-plaintiff context.” Howard v. Phila. Hous. Auth.,

197 F. Supp. 3d 773, 777 n.1 (E.D. Pa. 2016). Consequently, courts need not apply

the Girsh factors mechanically. Id. (quoting Kraus, 155 F. Supp. 3d at 523 n.3).

Applying the appropriate factors, the court concludes that the parties’ proposed

settlement constitutes a fair and reasonable compromise of Haley’s claims.

       The parties acknowledge in their joint motion that, in light of Bell-Mark’s

continued denial of liability, Haley is likely to face difficulties in satisfying the but-

for standard required to prove FLSA retaliation. (See Doc. 23 at 5). The court finds

that the parties gained an adequate appreciation for the merits of Haley’s claims:

they conducted informal discovery, participated in a productive mediation session,

and engaged in additional negotiations thereafter. See Deitz, 2013 WL 2338496,

at *6. The proposed settlement provides Haley with sufficiently reasonable

compensation. The $25,000.00 settlement, which the parties agreed to after several

settlement talks where both Haley and Bell-Mark were represented by counsel,

amounts to approximately 47% of the $52,744.00 salary Haley received during his

last full year of employment. (See Doc. 23 at 5). Given that the record is silent

regarding an estimate of the actual number of overtime hours that Haley clocked


                                             9
during the relevant period, the agreed-upon sum of $25,000.00 is reasonable

compensation for Haley’s disputed wage and retaliation claims. Cf. Howard, 197

F. Supp. 3d at 778. Weighing all of the applicable Girsh factors, we find that the

proposed settlement presents a fair and reasonable resolution of Haley’s claims.

      D.     Furtherance of the FLSA

      The court must also determine whether the proposed settlement furthers or

frustrates implementation of the FLSA in the workplace. See McGee, 2014 WL

2514582, at *2; Brown, 2013 WL 5408575, at *3; Altenbach, 2013 WL 74251, at *1.

This inquiry requires consideration of three interrelated FLSA objectives: (1)

combatting “inequalities in bargaining power between employers and employees,”

Lynn’s Food Stores, 679 F.2d at 1352 (citing Brooklyn Sav. Bank v. O’Neil, 324 U.S.

697, 706 (1945)); (2) ensuring widespread employer compliance with the FLSA,

McGee, 2014 WL 2514582, at *3 (citing Brumley, 2012 WL 1019337, at *7); and (3)

honoring the “private-public character of employee rights,” whereby the public has

a general interest in employee well-being and access to fair wages, see Cuttic, 868 F.

Supp. 2d at 467; Brown, 2013 WL 5408575, at *3 n.2 (citation omitted); Altenbach,

2013 WL 74251, at *3 (same). Courts assess a settlement’s consonance with these

FLSA objectives by considering, inter alia, the scope of any confidentiality

provisions, see, e.g., McGee, 2014 WL 2514582, at *3; Brown, 2013 WL 5408575,

at *3; Altenbach, 2013 WL 74251, at *2-3, and the breadth of any release of claims

provisions, see, e.g., Giannattasio v. Excellent Pancake, Inc., No. 18-CV-176, 2018

WL 3913109, at *2-3 (E.D. Pa. Aug. 15, 2018); Bettger v. Crossmark, Inc., No. 1:13-

CV-2030, 2015 WL 279754, at *8-10 (M.D. Pa. Jan. 22, 2015) (Conner, C.J.). Having


                                          10
carefully considered the terms of the proposed settlement, the court finds that the

overly broad confidentiality and release clauses are antithetical to the FLSA and

therefore must be excluded. (See Doc. 23, Ex. A ¶¶ 7, 9).

             1.     Confidentiality Clause

      There is a strong presumption against confidentiality clauses in FLSA

wage-settlement agreements. Waltz v. Aveda Transp. & Energy Servs. Inc., No.

4:16-CV-469, 2017 WL 2907217, at *3 (M.D. Pa. July 7, 2017); Brumley v. Camin

Cargo Control, Inc., No. 08-1798, 2012 WL 300583, at *3 (D.N.J. Feb 1, 2012)

(collecting cases). Compelled silence frustrates implementation of the rights

granted by the FLSA and restricts the public’s access to and knowledge of the

disputed FLSA violation. See, e.g., McGee, 2014 WL 2514582, at *3; Brown, 2013

WL 5408575, at *3; Altenbach, 2013 WL 74251, at *2-3.

      The proposed settlement agreement, which has been submitted to this

court under seal, contains a broad confidentiality clause prohibiting Haley from

disclosing the agreement’s terms to any person except his attorneys, accountants,

or immediate family members. (See Doc. 23, Ex. A ¶ 9(b)). The confidentiality

clause dictates the precise response that Haley must give if he is asked about the

proposed settlement and establishes a penalty of $5,000.00 for each proven breach

of the confidentiality requirements. (Id. ¶¶ 9(b), 9(c)). The clause also prescribes

steps for Haley to follow if he receives a subpoena or court order seeking disclosure

of the terms of the proposed settlement, viz., Haley must give Bell-Mark notice of

the subpoena or court order within three business days. (Id. ¶ 9(b)).




                                          11
       District courts within the Third Circuit have occasionally approved

narrowly crafted confidentiality clauses. See, e.g., McGee, 2014 WL 2514582, at *3;

In re Chickie’s & Pete’s Wage & Hour Litig., No. 12-6820, 2014 WL 911718, at *3

(E.D. Pa. Mar. 7, 2014). In each instance, however, the at-issue clause restricted

employees only from disparaging their employers and discussing the terms of the

settlement with the press and media. McGee, 2014 WL 2514582, at *3; In re

Chickie’s & Pete’s, 2014 WL 911718, at *3. The courts emphasized that the

confidentiality clauses furthered implementation of the FLSA by maintaining

public access to the settlements and allowing the employees to discuss the terms

with fellow co-workers. McGee, 2014 WL 2514582, at *3; In re Chickie’s & Pete’s,

2014 WL 911718, at *3.

      The instant confidentiality clause is neither a narrow bar against

disparagement nor a mere restriction on Haley’s ability to communicate with the

media. Rather, the clause is a broad imposition of confidentiality requirements

which effectively mandate Haley’s total silence. By limiting public access to the

settlement agreement and prohibiting Haley from discussing its terms with his

former coworkers, the confidentiality clause frustrates the FLSA objective of

widespread employer compliance and thwarts the private-public character of

FLSA employee rights. See Altenbach, 2013 WL 74251, at *2-3; Brumley, 2012 WL

1019337, at *6-7; cf. McGee, 2014 WL 2514582, at *3. Additionally, the confidentiality

clause creates profound inequality in bargaining power between the parties by

allowing Bell-Mark to penalize and retaliate against Haley for future violations of

the clause’s terms. See Altenbach, 2013 WL 74251, at *3; Brumley, 2012 WL


                                          12
1019337, at *7. Therefore, the confidentiality clause impermissibly frustrates

implementation of the FLSA and the court cannot approve it.

      Courts reviewing proposed FLSA settlement agreements also express a

“strong presumption in favor of keeping settlement agreements . . . unsealed and

available for public view.” Cuttic, 868 F. Supp. 2d at 467 (collecting cases). In their

joint motion, the parties emphasize the materiality of the proposed settlement’s

confidentiality provisions and reiterate their interest in keeping the settlement

under seal. (See Doc. 23 at 1-2). Earlier in the proceedings, this court granted

Bell-Mark’s unopposed motion for leave to file documents under seal. (Doc. 22).

However, because the permanent sealing of FLSA settlements contravenes the

FLSA objectives discussed supra, the court will decline to seal the parties’ final,

revised settlement agreement.

             2.     Release of Claims Provision

      District courts reviewing proposed FLSA settlements frequently require

litigants to limit the scope of waiver and release provisions to “claims related to

the specific litigation.” Singleton v. First Student Mgmt. LLC, No. 13-1744, 2014

WL 3865853, at *8-9 (D.N.J. Aug. 6, 2014); see also Giannattasio, 2018 WL 3913109,

at *2-3; Kraus, 155 F. Supp. 3d at 532-33; Bettger, 2015 WL 279754, at *8-10

(collecting cases). Courts must closely examine FLSA settlements containing

“pervasive” release provisions that “confer[] an uncompensated, unevaluated, and

unfair benefit on the employer.” Brumley, 2012 WL 1019337, at *8 (citation

omitted). Provisions requiring employees to generally release and waive all future

claims against employers contravene the FLSA objective of maintaining equal


                                          13
bargaining power between employers and employees, thereby “impermissibly

frustrate[ing] the implementation of an otherwise fair and reasonable settlement.”

Kraus, 155 F. Supp. 3d at 533 (citing Bettger, 2015 WL 279754, at *9); see also

Giannattasio, 2018 WL 3913109, at *2 (citation omitted); Brumley, 2012 WL 1019337,

at *8.

         In relevant part, the release clause included in the proposed settlement

requires Haley to:

               irrevocably and unconditionally release[] and forever
               discharge[] the Released Parties . . . from all claims
               asserted in the Lawsuit, as well as any and all claims . . .
               whether known or unknown, arising out of or relating to
               [Haley’s] employment or the termination of [his]
               employment, including, but not limited to, all matters in
               law, in equity, in contract, or in tort, or pursuant to
               statute . . . including . . . claims arising under the Fair
               Labor Standards Act, the Pennsylvania Wage Payment
               and Collection Law, the Pennsylvania Minimum Wage
               Act, the Pennsylvania Whistle Blower Law, the public
               policy exception to the employment at will doctrine, the
               Age Discrimination in Employment Act, the Civil Rights
               Act of 1866, Title VII of the Civil Rights Act of 1964, the
               Civil Rights Act of 1991, the Employee Retirement Income
               Security Act, the Americans with Disabilities Act, the
               National Labor Relations Act, the Family and Medical
               Leave Act, the Worker Adjustment and Retraining
               Notification Act, or any other federal, state, or local law,
               statute, or ordinance . . . .

(Doc. 23, Ex. A ¶ 7). We find the sweeping breadth of the proposed settlement’s

release clause inappropriately comprehensive. The release clause precludes Haley

from raising any and all claims—both known and unknown—under federal, state,

and local law, including claims that are unrelated to the overtime pay and alleged

retaliation at issue in this case. The release clause extends far beyond the pale of



                                           14
the FLSA claim. See Brumley, 2012 WL 1019337, at *8. Tasked with ensuring that

implementation of the FLSA is furthered, not frustrated, by the parties’ proposed

settlement, the court cannot approve the release clause in its present form. We

approve only the provisions releasing Bell-Mark from claims that both fall within

the ambit of the FLSA and related Pennsylvania statutes and common law and

arise from the alleged facts of the instant litigation.

IV.      Conclusion

         The court will grant in part and deny in part the parties’ joint motion

(Doc. 23) for judicial approval of the proposed settlement and will grant the parties

an opportunity to remedy the concerns identified herein. An appropriate order will

issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania

Dated:      April 30, 2019
